Title: To George Washington from Robert Morris, 21 January 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir,
                            Office of finance 21 Jany 1783
                        
                        I have received your Excellency’s favors of the Sixth and Eight Instant. I have directed the Commissary of
                            arine Prisoners to appoint a proper Agent at Dobb’s Ferry and I hope for your Excellency’s advice to him on that Occasion
                            which he will be desired to apply for. Without wishing to incur the Blame of too great Suspicion I take the Liberty to
                            suggest (as an additional Reason for Caution) that monies intended for commercial Pursuits might be transmitted under the
                            Idea of relieving Prisoners. Mr Skinner has never yet communicated his Returns or accounts.
                        It was with very great Pleasure, Sir, that I paid the money you desired, to Mr Adam, and I beg you to believe
                            that I shall at all Times be happy to facilitate your Views. At present the negociation happens (by good Luck) to minister
                            alike to your Convenience and mine. I am very sorry that you did not make an earlier mention to me of your Demands for
                            Secret Service. I would have anticipated your views had it not escaped my attention for be the Distresses of my Department
                            what they may, this is of too much Importance ever to be neglected. I think it is best in future that a solid Arrangement
                            should be taken and for this Purpose I will give Directions to the Paymaster General always to keep some money in his
                            hands of his Deputy to answer your Drafts for Contingencies and Secret Service. I have, as you will see, taken methods to
                            put the Deputy in Cash; and then your Excellency will be relieved from any farther care than the due application. I am
                            however to pray for the Sake of Regularity in accounts that your Excellency in the Warrants would be so kind as to specify
                            the particular Service when on the contingent account and draw in favor of one of your Family on account of secret
                            Services mentioning that it is for secret Service. I shall direct Mr Swanwick to endorse the Bills on you in favor of Mr
                            Adams to the Paymaster General whose Deputy will receive for your Excellency the Amount.
                        The Reason why it was determined to Issue sixteen Rations to fifteen Soldiers is this, Congress (as the
                            Secretary at War informed me) had long Since made that allowance for the Women & Children and I (knowing how much
                            a certain Expence is preferable to an uncertain one) very readily adopted it. But our Idea is, that the Rations actually
                            drawn in a Regiment should be divided according to the number of Women & Children actually existing in the several
                            companies. If there are a lesser proportion than the Allowance, the Surplus may be disposed of as they please. If there be
                            a greater Proportion they must be dismissed or provided for from some other Source. Thus the Rations being only issuable
                            to non Commissioned & privates an addition of one fifteenth to the Inspectorate Returns will shew the Amount drawn
                            and a variance as to any Corps will require Examination and Explanation. I have the Honor to be With sincere Esteem
                            & Respect Sir, Your Excellency’s Most Obedient & humble Servant
                        
                            Robt Morris
                        
                    